MEMORANDUM**
Cesar Anuat Regino, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“U”) denial of his applications for asylum, withholding of deportation, and relief under the Convention Against Torture. We have jurisdiction under former 8 U.S.C. § 1105a. See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review for substantial evidence and will uphold the determination unless the evidence compels a contrary result. Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002). We deny the petition.
Substantial evidence supports the IJ’s adverse credibility determination because Regino omitted from his asylum application the only physical confrontation he experienced in the Philippines, which is more than a minor detail. See Wang v. INS, 352 F.3d 1250, 1257 (9th Cir.2003).
Pursuant to Elian v. Ashcroft, 370 F.3d 897, 901 (9th Cir.2004) (order), Regino’s voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *903courts of this circuit except as provided by Ninth Circuit Rule 36-3.